Abel H. s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       June 13, 2014

                                    No. 04-13-00593-CV

                                     Venus MINSAL,
                                        Appellant

                                             v.

                                     Abel H. GARCIA,
                                         Appellee

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-18466
                        Honorable Antonia Arteaga, Judge Presiding


                                      ORDER

       Appellant’s motion for extension of time is GRANTED. Appellant’s brief is due on June
19, 2014. No further extensions will be granted.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court